DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, 11, and 14 recites the limitation "T3".  There is insufficient antecedent basis for this limitation in the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11342123. Although the claims at issue are not identical, they are not patentably distinct from each other because through the claims are not identical they are simply different variations of combinations of the limitations of multiple claims of U.S. Patent No. 11342123, for example pending claim 1 is a combination of claim 5 of U.S. Patent No. 11342123 without the limitation “a thickness T3 of the electrode layer corresponding to a corner portion of the ceramic body is 0.1 μm or more and 10 μm or less”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAKINO et al (US 2017/0271083).
Regarding claim 1, MAKINO discloses a multilayer ceramic electronic component (Fig. 3), comprising: a ceramic body (Fig. 3, 10) including a dielectric layer (Fig. 3, 20) and a plurality of internal electrodes (Fig. 3, 30) disposed to oppose each other with the dielectric layer interposed therebetween (Fig. 3), and having a first surface (Fig. 3, 11) and a second surface (Fig. 3, 12) opposing each other in a thickness direction (Fig. 3, T) of the ceramic body, a third surface (Fig. 3, 15) and a fourth surface (Fig. 3, 16) connected to the first surface and the second surface (Fig. 3), and opposing each other in a length direction (Fig. 3, L) of the ceramic body, and a fifth surface and a sixth surface (Fig. 1, 13/14) connected to the first surface to the fourth surface (Fig. 1), and opposing each other in a width direction (Fig. 1, W) of the ceramic body; and an external electrode (Fig. 3, 110) disposed outside the ceramic body, and electrically connected to one or more of the plurality of internal electrodes (Fig. 3), wherein the external electrode includes an electrode layer (Fig. 3, 61) electrically connected to the one or more of the plurality of internal electrodes (Fig. 3), a first plating layer (Fig. 3, 63) disposed on the electrode layer, and a second plating layer (Fig. 3, 63 [0098] second layer of Sn on Ni) disposed on the first plating layer, a thickness T1 of the electrode layer corresponding to a central region of the ceramic body in the thickness direction is 5 µm or more and 30 µm or less (Fig. 4, X1 [0080]), a thickness T2 of the electrode layer corresponding to a region in which an outermost internal electrode (Fig. 4, X2), of the internal electrode, is located is 5 µm or more and 15 µm or less  ([0080]) in a cross- section of the ceramic body in the thickness and length directions and a thickness of the dielectric layer is 0.4 µm or less ([0048], and a thickness of one of the plurality of the internal electrodes is 0.4 µm or less [0052].
Regarding claim 2, MAKINO further discloses that a size of the multilayer ceramic electronic component is a 1005 size (Length X Width : 1.0 mm X 0.5 mm) or less ([0043-0045], and the thickness T1 is 15 µm or more and 30 µm or less (Fig. 4, X1 [0080]).  
Regarding claim 3, MAKINO further discloses that a size of the multilayer ceramic electronic component is a 1005 size (Length X Width : 1.0 mm X 0.5 mm) or less ([0043-0045]).  
Regarding claim 4, MAKINO further discloses that a size of the multilayer ceramic electronic component is a 1005 size (Length X Width : 1.0 mm X 0.5 mm) or less ([0043-0045], and the thickness T3 is 1 µm or more and less than 9 µm (T3 is not defined and therefore not in the rejection).  
Regarding claim 6, MAKINO further discloses that the electrode layer is a sintered electrode including a conductive metal and glass ([0134]).  
Regarding claim 7, MAKINO further discloses that the thickness T2 is less than the thickness T1 ([0081] there is a difference between the thicknesses so it could be greater or less than each other) and is greater than the thickness T3, in which T3 is a thickness of the electrode layer corresponding to a corner portion of the ceramic body (T3 is not defined and therefore not in the rejection). 
Regarding claim 8, MAKINO discloses a multilayer ceramic electronic component (Fig. 3), comprising: a ceramic body (Fig. 3, 10) including a dielectric layer (Fig. 3, 20) and a plurality of internal electrodes (Fig. 3, 30) disposed to oppose each other with the dielectric layer interposed therebetween (Fig. 3), and having a first surface (Fig. 3, 11) and a second surface (Fig. 3, 12) opposing each other in a thickness direction (Fig. 3, T) of the ceramic body, a third surface (Fig. 3, 15) and a fourth surface (Fig. 3, 16) connected to the first surface and the second surface (Fig. 3), and opposing each other in a length direction (Fig. 3, L) of the ceramic body, and a fifth surface and a sixth surface (Fig. 1, 13/14) connected to the first surface to the fourth surface (Fig. 1), and opposing each other in a width direction (Fig. 1, W) of the ceramic body; and an external electrode (Fig. 3, 110) disposed outside the ceramic body, and electrically connected to one or more of the plurality of internal electrodes (Fig. 3), wherein the external electrode includes an electrode layer (Fig. 3, 61) electrically connected to the one or more of the plurality of internal electrodes (Fig. 3), a first plating layer (Fig. 3, 63) disposed on the electrode layer, and a second plating layer (Fig. 3, 63 [0098] second layer of Sn on Ni) disposed on the first plating layer, a thickness T1 of the electrode layer corresponding to a central region of the ceramic body in the thickness direction is 5 µm or more and 30 µm or less (Fig. 4, X1 [0080]), a thickness T2 of the electrode layer corresponding to a region in which an outermost internal electrode (Fig. 4, X2), of the internal electrode, is located is 5 µm or more and 15 µm or less  ([0080]) in a cross- section of the ceramic body in the thickness and length directions, the ceramic body includes an active portion (Fig. 3, area of 20/30)  forming capacity and including the plurality of internal electrodes disposed to oppose each other with the dielectric layer interposed therebetween (Fig. 3), and cover portions (Fig. 3, 20above top 30 and below bottom 30) disposed on an upper portion and a lower portion of the active portion, respectively (Fig. 3), and a thickness of each of the cover portions is 20 µm or less ([0048]).  
Regarding claim 9, MAKINO further discloses that a size of the multilayer ceramic electronic component is a 1005 size (Length X Width : 1.0 mm X 0.5 mm) or less ([0043-0045], and the thickness T1 is 15 µm or more and 30 µm or less (Fig. 4, X1 [0080]).  
Regarding claim 10, MAKINO further discloses that a size of the multilayer ceramic electronic component is a 1005 size (Length X Width : 1.0 mm X 0.5 mm) or less ([0043-0045]).  
Regarding claim 11, MAKINO further discloses that a size of the multilayer ceramic electronic component is a 1005 size (Length X Width : 1.0 mm X 0.5 mm) or less ([0043-0045], and the thickness T3 is 1 µm or more and less than 9 µm (T3 is not defined and therefore not in the rejection).  
Regarding claim 13, MAKINO further discloses that the electrode layer is a sintered electrode including a conductive metal and glass ([0134]).  
Regarding claim 14, MAKINO further discloses that the thickness T2 is less than the thickness T1 ([0081] there is a difference between the thicknesses so it could be greater or less than each other) and is greater than the thickness T3, in which T3 is a thickness of the electrode layer corresponding to a corner portion of the ceramic body (T3 is not defined and therefore not in the rejection). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAKINO et al (US 2017/0271083) in view of KISHI et al (US 2018/0190435).
Regarding claim 5, MAKINO fails to teach the claim limitations.
KISHI teaches that a thickness T1b of the first plating layer corresponding to the central region of the ceramic body in the thickness direction is 3 µm to 5 µm ([0143]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KISHI to the invention of MAKINO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 12, MAKINO fails to teach the claim limitations.
KISHI teaches that a thickness T1b of the first plating layer corresponding to the central region of the ceramic body in the thickness direction is 3 µm to 5 µm ([0143]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KISHI to the invention of MAKINO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
ANDO et al (US 2017/0098505) teaches relevant art in Fig. 1-4.
SATCH et al (US 2018/0082792) teaches relevant art in Fig. 5.
OMORI et al (US 2016/0196922) teaches relevant art in Fig. 2.
Sakatsume et al (US 2018/0053601) teaches relevant art in Fig. 3-5.
Asai (US 2017/0301470) teaches relevant art in Fig. 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848